DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Blake Johnston on 8/26/2022.
The application has been amended as follows: 
Claims 19 and 20 are canceled.
Allowable Subject Matter
Claims 1-6,8-15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 1-6, 8-15 and 17-18. There are no prior art teachings that would otherwise supplement or substitute the teachings of Tanguay et al. (US 5,329,774), discussed in detail in the action mailed on 3/21/2022, to arrive at the claimed invention. The prior art fails to teach the arrangement of “h. said main heat exchanger including a fresh feed cooling passage that is configured to receive and cool a fresh feed stream and a liquid product passage that is configured to receive and warm the combined liquid product stream so that refrigeration is provided to the fresh feed cooling passage, said fresh feed cooling passage having an outlet configured so that a cooled fresh feed stream is directed to and joins the secondary vapor stream.” as claimed in independent claim 1 and similarly, claim10.  
It should also be noted that the intended purpose and operating principles of Tanguay require the specific arrangement of the main heat exchanger having a fresh feed cooling passage that is configured to receive and cool a fresh feed stream wherein the combined liquid product stream (Fig. 1, 47) leaving the “junction” indicated by the Examiner in annotated Figure 1 below, is within the same heat exchanger, as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Tanguay to arrive at the claimed invention would be based on improper hindsight, and would render Tanguay inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing Tanguay would change the principles of operation thereof, since it would require completely redesigning the structure of the apparatus such that the system achieves the intended purpose of providing the combined product stream (47) in liquid form, as currently described in Tanguay (column 3, lines 55-61, “The condensate thus separated in separator 41 is removed via 43 and is passed through a conduit 47 into which are also fed the condensates from conduits 31 and 37, the thus-warmed stream of combined condensates, still in liquid phase, being removed from the warm end of exchanger 27 via conduit 49.”). For instance, rearranging the fresh feed stream A (or even the stream leaving HX 19) would consequently require completely rearranging main heat exchanger 27, and the path which the fresh feed takes, most likely resulting in unexpected and/or unintended results, such as vaporizing the combined liquid product stream, which is evidence against a prima facie case of obviousness. Furthermore, even if the fresh feed stream could be cooled in the main heat exchanger without vaporizing the combined liquid product stream, the cooled fresh feed stream would require the modification of combining the cooled fresh feed stream with the secondary vapor stream (stream I) requiring modification to the piping which conveys the secondary vapor stream, there being no art supporting the modification, and unexpected results would occur. Thus, a preponderance of evidence supports the allowability of the claim(s). 

    PNG
    media_image1.png
    699
    1049
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Tanguay.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763    
                                                                                                                                                                                                    /MIGUEL A DIAZ/Primary Examiner, Art Unit 3763